Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 1 of 23

Jannely Arevalo

 

From: Jannely Arevalo

Sent: Monday, March 9, 2020 2:54 PM

To: ‘besposito@pmaventures.com

Subject: Sabal Ridge Apts vs. Pope / 750 South Ocean Boulevard #1-S
Attachments: 20200309141750502 pdf

Good Afternoon

In regards to the above referenced matter, please see attached correspondence in response to your letter dated
December 13, 2019.

Regards,

Hreevale.

Collections Paralegal
» Kaye Bender

Attomieys At Law

    

www. KBRLegal.Com — -
12006 Park Central Boulevard South

Pompano Beach, Florida 33064
Area Code ( $54}
Main 928-0680
Fax 772-0319
Jannely@KBRLegai.com

 

KE
i FLoau St
\ananmns Si,
NY SOULS ‘2
mh, prancoare fhe
She
a, 2014, 2015, 2016, 2017 DIAMOND WINNER FOR BEST LAW FIRMII

This communication from a debt collector Is an attempt fo collect a debt and any information obtained will be used for that purpose.

PERSONAL & CONFIDENTIAL
This emall and all attachments tansmitied with it may contain legally privileged and confidential information intended solely for the use of the addressee. If the reader of this message is
not the intended recipient, you are hereby notified that any reading, dissemination, distribution, copying or other use of ts massage or its attachments is strictly prohibited. If you have

received this message in error, please notify the sender immediately by telephone at 954-928-0680 or by electronic mail, and delete this message and all coples and backups
thereof, Thank you.

hibit AL
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 2 of 23

: 1200 PARK CENTRAL BLYD SOUTH
ye e | } CTL FOMPANO BEACH, FL 99064

Tet. (984) 928-0680
AX (95
Rembaum.et. ie

Attorneys At Law WITH ADDITIONAL OFFICES Ini

 

 

ROBERT L, RAYE, B.CS.*
MICHAELS, BENDER, B.€.8,*
Jerrriy A, REMBAUM, B.CS,*
DeEsoran 8. SUGARMAN

ANDREW B. BLACK, 8.C.8,*

PETER C, MOLLENGARDEN, B,C.S,*
GERARD §, COLLINS

   

SHAWN G, BROWN, B.C.8.4

 

 

JexeREy D, GREEN SUTZ PALM BEACH GARDENS
EMILy ©, GANNON ahan
DANIELLE M. ERENNAN

ya eaaaaai af *BGARD CERTIFIED SPECIALIST IN
Jay § LEVIN — KBRLegal. Co tT] CONDOMINIUM AND PLANNED
KARINA N, SKEIE DEVELOPMENT LAW

OLIVIA L. CaTo :
DSUGARMAN ROLEGAL,
Amy O. EISENBERG , KB. AL.COM

KERSTIN HENZE, OF COUNSEL
Wasa A, MAGILL, B.C,S.*, OF COUNSEL

March 9, 202.0
Via Fax: (888) 7 18-8862
Brandon Esposito
Jk Law, P.A.
925 S. Federal Highway, Suite 125
Boca Raton, FL 33432.

Re: Sabai Ridge Apartment Association, Inc.
Owner: Gregory Harold Pope and Michele Bernadette Pope
Property address: 750 S, Ocean Blvd, #1-S, Boca Raton, FL 33432
File No.: 20344.0001

Dear Mr, Esposito:

We have received your letter dated December 13, 2019 regarding the above~
referenced matter and dispute the allegations contained therein. Your clients’ account
remains delinquent and the Association will proceed with further legal action if the
outstanding delinquency is not resolved.

As your clients are aware, regular quarterly assessments are owed to the
Association. Additionally, as your clients are also aware, there have been several
special assessments that have come due and your clients have failed to make timely
payments. In response to your inquiry concerning interest, in accordance with the
Declaration of Condominium for Sabal Ridge Apartments, interest on delinquent
assessments accrues at the highest rate per annum (18%).

In response to your letter, enclosed is the full and complete validation
evidencing your clients’ debt to the Association. Specifically, enclosed is an account
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 3 of 23

Gregory Harold Pope and Michele Bernadette Pope

March
Page 2

9, 2020

history with the Association reflecting the details of the outstanding balance owed
(the clients’ ledger does not reflect interest, attorney’s fees and costs) and all
supporting documentation for the special assessments. Additionally, enclosed is a
ledger reflecting the full balance now due of $47,627.69, which includes interest,
attorney’s fees and costs, Your clients must make arrangements to resolve the full
amount owed or the Association will have no alternative but to proceed with further
legal action. Payment in full or acceptable payment arrangements must be made by
March 20, 2020 or the Association will proceed accordingly.

Should you have further questions or wish to discuss this matter in greater
detail, please contact our office.

Very truly yours,

  

ge yea tn
Deborah S, Sugarman

DSS:cs

Enclosure

cc: Peter Mollengarden, Esquire

besposito@pmaventures.com

KAYE BENDER REMBAUM, P.L.

any peeimee
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 4 of 23

 

Page 1 of 3
KAYE BENDER REMBAUM
ACCOUNT STATUS
3/9/2020

POPE , GREGORY HAROLD
POPE , MICHELE BERNADETTE
ASSOCIATION SABAL RIDGE APARTMENTS CLIENT D# 20344,0001
UNIT # 1-8
STATUS COLLECTIONS
ADDRESS 750 SOUTH OCEAN BOULEVARD #1-S, BOCA RATON, FLORIDA 33432
ATTORNEY INTEREST RATE | 18.06

CHARGE LATE ATTY LINE
DATE TYPE ASSESSMENT INTEREST FEES FEES COSTS APPLIED BALANCE
04/01/16 | R 7,961.94 314.11 6.00 0,06 6,08 8,276.05 0.06
04/01/16 BISA 10,973,16 453,98 0.00 6,60 0.00 11,427.14 0.06
C4156 — SIA 2,295.83 130.20 0,60 0.00 0.60 2,426.03 0.00
O7/OL/16 R 7,961,94 180.26 © 0.00 6.60 6,00 8,142.26 0.00
OT/I5/16 S/A 2,295, 83 90.57 6.00 0.00 0.60 2,386.40 0.00
09/15/16 S/A 92,987.20 947,65 9.00 0.00 0.00 93,934.85 0,00
1IM/OL/16 R 7,961.94 482.65 0,00 6,00 0.00 8,443,599 0.00
10/15/16 S/A 2,295,83 174.96 0.00 0,80 0.00 2,470.73 6.00
01/01/17. _R 7,961.54 310.19 6.00 0.00 0.00 8,272.13 0.00
OHIS/A7 S/A 2,295.83 73,59 0.60 9,00 0.00 2,369,42 0.00
2/15/17 S/A 92,987.20 3,419.35 0.60 0.00 0.00 96,406.55 0.80
04/01/17 R 7,961.94 782,61 0.00 9,00 0.00 8,744.55 0.00
O4/E5/17 SIA 2,295.83 332.39 9.00 0.00 6.00 2,628.22 0.00
O7/01/17 R 7,961.94 1,065.93 0.00 0.00 0.00 9,027.87 0.00
OF/LS/LT S/A 2,295,83 497,83 0.00 6.00 0.60 2,792.86 0.00
LOOT R 7,961.94 2,060.95 0.00 0.60 0.08 10,022.89 0.00
10/45/17 S/A 2,295.83 653,28 0.00 6,00 0.00 2,949,141 0.00
1/01/18 R 7,961.94 1,983,38 0,00 0.00 6,00 9,945,32 9.00
OL/I5/18 S/A 2,295.83 598.94 0.00 0.00 0.00 2,894.77 6.08
04/01/18 R 7,961.94 1,778.67 0.00 0.00 0.00 9,746.61 0.00
04/15/18 S/A 2,295,383 497,04 0.00 0.00 0,00 2579287 6,00
O7/O01/18 R 7,961.94 1,421.36 0.00 0.00 0.00 9,383.30 9.00
OT/15/18 S/A 2,295.83 394.61 0.60 0,60 0,06 2,689,834 6.00
10/01/18 R - 7,961.94 1,060.14 6,00 0.00 6,00 9,022.08 0.00
10/15/18 S/A 2,295,83 289.85 ¢.00 6.00 9.00 2,585.68 0.00
OL/OL/19 R 8,160.49 746,33 0.00 0.00 0.00 8,876.82 HAUL
OV/1S/19 SIA 2,295.83 185.69 0.00 0.06 0.00 2,481.52 0.00
04/01/19 R 8,160.49 354.14 0,00 0.06 0.00 8,514.63 0.60
o4/15/19 S/A . 99,525.29 9,059.76 0.00 0.60 0,00 86,479.15 22,105.50
07/01/19 R 8,169.49 1,014.14 6.00 0,00 0.06 768.65 8,405.98
1O/OL/19 R 8,160.49 643,90 = 0.00 6,00 0.00 398.41 8,405.98

http://192.168.1.40/pm/pm _print_calculate.asp?unit= 20344,0001 &print=tre&date=03/09.., 3/9/2020
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 5 of 23

 

Pape 2 of 3

11/15/19 6 0.00 0.00 ©6060 §=—- 250.00 10,65 260.65 0.00
12/09/19 DTA 0.00 6.00 = 0,00 0.00 0.00 0.00 0.00
01/01/20 R 8,237.04 276.22 = 0,00 0.00 9.00 28,43 8,484.83
03/09/20 oO 0.60 0.00 6.00 225.60 0.00 6.00 225.00
TOTAL

CHARGES $452,483.15 $32,242.61 $0.00 3475.00 $10.65 $485,211.41
“APPLIED $406,464.80 $36,858.27 $0.00 $250.00 $10.65 $437,583.72

BALANCE $46,018.35 $1,384.34 $0.00 $225.00 $0.00 $47,627.69

BALANCE DUE $47,627.69

PAYMENT-HISTORY:

DATE PAYMENTS TYPE CHECK#
06/20/16 $7,961.94 A 00269
06/20/16 $8,627.33 A 00269
06/20/16 $2,295.83 A 00269
08/08/16 $7,961.94 A 00337
08/08/16 $2,295.83 A 00337
10/03/16 $42,987.20 A 00430
10/03/16 $50,000.00 A 00422
14/29/16. $7,961.94 A 00520
03/16/17 $7,961.94 A 98802
03/21/17 $50,000.00 A 00118
05/07/17 $42,987.20 A 0016!
08/07/17 $14,849.43 A 00271
10/19/17 $7,961.94 A 305
01/24/18 $2,295.83 A 313
02/08/18 $7,961.94 A 321
09/19/18 $2,295.83 A ASSOC
09/27/18 $7,961.94 A 00352
03/05/19 $4,591.66 A 391
05/15/19 $2,295.83 A 00165
05/15/19 $15,923.88 A 00165
06/28/19 $50,000.00 A 0208
06/28/19 $49,525.29 A 00220
10/08/19 $8,160.49 A 60364
12/06/19 $24,481.47 T 551
01/08/20 $8,237.04 A 557

=

$413,102.25 TOTAL ASSOCIATION RECEIVED
$24,481.47 TOTAL RECEIVED INTO TRUST

SE

 

http://192.168.1.40/pm/pm _print_calculate.asp?unit= 20344.0001 &printtruc&date=03/09/.., 3/9/2020
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 6 of 23
Page 3 of 3

$437,583.72 GRAND TOTAL RECEIVED

DISBURSAL-EOSTORY:
BATE DISEBURSMENT TYPE
12/69/19 $24,481.47 DTA

 

$24,481.47 TOTAL DISBURSED TO ASSOCIATION
$0,08 TOTAL DISBURSED TO FIRM

$24,481.47 GRAND TOTAL DISBURSED

$0.00 BALANCE IN TRUST

http://192.168.1.40/pm/pm_print_calculate.asp?unit= 20344,0001 &print=te&date-03/09/... 3/9/2020
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 7 of 23

Me, ¢ re Coreg

tape

 

 

 

 

 

 

 

 

 

 

 

 

 

   
  

 

 

  

  

 

# aS
rearinerd ows 0 yo aon ——- y Qwae OTT eo tale eo
fi H f
“Dake Letvol ex Cheek & Aneos # i j Sntvoi ce # | Daan “
I : a

s SRT et TOR tes faid _.. sresé cralhe seein Sate af he PRT Te ns ot
1 fortes A v ‘ . ‘ tet "
1 1 og :

. i i fof ‘| °
fords | ater | | hecnet | ged!
oifis|aors 3818 | A AGS PS i . . easttt
aslag{aors | ae aa The vow HEE “A A952 _—
alfag/ sos dat f AMPS EL 8S a BP
bffoi {aes BbRP 1,961,994 f 4 1 oF Via
04 [ps {sors 3554 4,0 ea oo! ny
pa (3]n019 POORF ee |! %, got, pet a my 4
orforf ress 3ST 4.9694 car
pisos | 3598 2 49589 | = Ay
P1/sP/a0is 098 RATEPD | 5 otf
o1[tgjaois aptdtin 4 Pb Pd, : ng
sofoi [201s 2408 : 7946894 | "10.
felts jopis BLS. | gathers . . badd,
jojas [nord deste | 2 ogo |} , aes Soh
ifer] doi ab4s reeked r i 2S
ét)iffpote 2678 AAP ES i | #4,

Cifot{ivie Holos | 7 gabe : ' 9aas -

oN forfieth A $ibé 3 gags ¢ gaze
coefeayopesres patieptatonemeeng kant oneskpiel
adfor/ror in 354 bb

| at fae fsote
ob] dof date
biefto]r6 6

puis) dort : n

 

 

 

BO 269 - i"

| bO2b Fare
| O8289.+

 

 
 

q, Por Oe

 

 

 

  
 
  

Lb ; ana %

1 bile Zs
. ees 4

 

ve Bileif ip le oJ. sess TED ersten aa :

yp. Lerpotfaene | gre7 | (A ho
ef [oe/ rete 4 latin | dane pend PEEL IO
at /ob/tete | to3a7... 1 4969 § > 3780
bef {sete gen 94 90h te :
tle sales a an pAitebiihecs af
jofosjace | ue, gende 8° den ML be doch a1 .
lofed] dot L ppth Rte ; Sty bts Bt 6 peu 7% _ i seaaeopucene
Hfoifacte | 3e81 Rages §  pyGtake
H[aq/sote i 7,907.44 2 8a : bed:
leehfat felt icaleascBRO2, ee an 1 raicon.te

no | oAfosfserz "3799 LP nae |: | 18,8408
43/16) 2007 90a | yeetsed teen / 91 tO8iBh

 
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 8 of 23

 

 

 

 

 

 

 

 

 

 

 
   
 
 
 
 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 
    
 

 

 

 

 

 

 

 

 

ir t (Nes Gragery | Pa pe
Ayes Pg
~~] iL i
Derce, “CANO Cee Chechar Amount. | Pst | Balanke- |
— ch Pi ll ceemennsee lf eneaenirs
I | Y1 obese - ,
ba yn [aor : 49, 404 6F |
4 _ | é3fes] 2ort ; Jae? Sy ag gad.oe |
2 aN) $faofenttocch acest $4086
olfat{aort dene penne os wnt ntl tpiltnile | le wesc
Asfon fret Bohl. ly geneo|' | gepa/ | NIVae |
iy | Belalaattasandiitomice sisansransstabhaba | (ste |
Tf efor? AAV PS | IPS pied y| AT, NS3 BS |
odforjzett oad ‘agsh | 12, v3.60 |
SN cebaadaattaclacenthts percents enamel AB SBA Ln,
paligpert 7 Hosa | fiylnd be
a for/aort | 4 #4, 94.43
i\\ | Agassi aa | aayetnat. |
01 fad 2018 319 | gage | | dose” esd | h
etjtjaoR |  diak _ 2,295.08 fi i MST A
atl oP load SAl Tae | i 4lot7 ¥ P9443
ly | Aefeafsastl rane sonnel pe Fansiuat |
is[ovftert | “83 Ay RISES fh 2M, ot 40 we
Af fialaek 4g vansnneenn pt LAR. L WL ae A AB tll AT.
oli Pas" 907 ri vowed i t - A, 9 pee ;
ba/r4[rort | tot fat) 200809, . Gel “5 M1, 0Bh68 4
| egfagfaerF i | posse | yee i ded — j und :
Hse All Joscte ebyhebed eh i AAThas
) petty [dh 6G Bs ete
| eafosf a1? a Sees y 1 ang A AYaTahS |
oSpafass® 4  HOER. | 99, ba% a9 | io, Go aw 4.
li ea hraifaor Ie ata ye Tt papas yo i pN8 465.41
LS fis /a0t? bAfbSwe | 2,295.83 if | Wa | Jeter LURE
1086 Ir0L9 1, Mba, tad jp AAR TN TO.
aly \eseastlawiness|zes saa be 198, 90b, 19 :
Neg hag ftord de $4534 | i ARR | 84,8090 |
06 |at/a019 ae t0P aa | So, bag do i VARA 89,386.90 :
w\ ee eee cic oermeemsantlnpenwedine | | $,6He3@ fo
les /io1 poster |e todd | aaa Ve 1 g99m.98 wh ace
i i !
gy 4 i
Poogp oy
j 4 ¢ “a
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 9 of 23

SABAL RIDGE APARTMENT ASSN, INC,
FINANCIAL TRANSACTIONS - 02/13/20

 

750 S OCEAN BLYD # is Unit TD: is
GREG poPH STATUS: O7 - ATTORNEY
PREPAID BAL: ' 0.00
TEN =~---PAYMONTS /PREN DESCR----~ --=— woo“ CHARGES /PAYMENT DISTR--------= BALANCE
DATE PAYMT AMT cHox ¢ DEP DT CODE N/A DESCRIPTION AMOUNT DUE
113019 EXPENSE ADJ os of SET UP BALANCE 50.00 50.00
113019 EXPENSE ADJ a9 SEY DP BALANCE 25,00 75.00
113019 EXPENSE ADJ 09 SET UP BALANCE 7961.94 8056.94
4113019 EXPENSE ADJ og SET UP BALANCE 8160,49 . 16197,43
113019 EXPENSE ADT oo SET UP BALANCH 8160.49 24357 ,92
Li3019 EXPENSE ADJ 09 SET UP BALANCE aL60.49 32518.41

113019 10/1/15 BALANCE, 1/1/16 BALANCE, SRD QTR 2017, 2ND
113019 QTR 2019, 3RD QTR 2019, 4TH QTR 2019

113019 EXPENSE ADI ia 8/A SET UP BAL 2295 ,83 34814,24
213019 EXPENSH ADT. 10 8/A S8tt UP BAL 2255.83 3711007
£13019 EXPENSE ADT 10 S/A SET UP BAL 2295.83 39405 ,90
113019 2ND QTR 2015 3/A, 3RD OTR 2017, 15ST OTR 2018

010120 APPLY CHARGES AL ASSESSMENT 8237.04 47642 ,94
010826 8237.04 557 010820 AL ASSESSMENT (8237.04) 39405,50
o20720 24481,.47 30561ATTY 020720 05 SET UF BALANCE {(24481,47} 14924 ,43

-- End of report --
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 10 of 23

SABAL RIDGE APARTMENT ASSOCIATION, INC,
BOARD OF DIRECTORS MEETING
MARCH 4, 2016
A SPECIAL ASSESSMENT WILL BE CONSIDERED

On Friday, March 4, 2016, at 5:30 PM, or immediately following the Annual Meeting, in the Saha! Ridge Lobby
Sitting Reorn, a Board of Directors Meeting will be held to approve 3 Special Assessment. Any Member of the
Association has a right to speak on any Agenda Item for a maximum of three (3) minutes for each Agenda Item,
provided they sign the register prior to the Meeting Indicating Agenda Items to be addressed.

An Identification of Agenda items Is as failows:
i, Certifying Quorum. Call to Order.

2. Proof of Notica of Meeting: Posted and Mailed February 9, 2016.

3. Special Business:

SPECIAL ASSESSMENT to be jevied against unit owners for expenses incurred, orto be
incurred, prior to obtaining financing for the elevator modernization and garage water
mitigation/concrete replacement projects. These costs are over and above those
anticipated by the Annuai Budget,

§ 193,500.00 Architectural faes including clvil engineering, landscape architect,
arborist and MEP (mechanical, electrical, plumbing} engineering.
54,000.00 EBL Construction Management - through April 30%
30,852.00 Karins Engineering ~ structural engineering ~- paid to date
65,500.00 Otis Elevator ~ elevator modernization ~ contract deposit
262,000.06 Otls Hlevator— elevator modernization — per contract - due
upon delivery of materiais

§ 605,852.00 TOTAL
Review/Discussion/Motion

4, Adjournment
For the Board of Directors

Theodore Boinis
Posted: February 10, 2016 Vice President
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 11 of 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SABAL RIDGE APARTMENT ASSOCIATION INC
SPECIAL ASSESSMENT - MARCH 4, 2016
Due
Due q-Apr-16
UNIT NAME PERCENT {-Apr-16 1-May-16
if .
ONE PAYMENT TWO PAYMENTS
iN SABAL RIDGE 1.722% 10,432.77 6,216.39
1s POPE 2.848% 17,254.86 8,627.33
2N SHUFF 3,003% 18,193.74 9,096.87
238 DOSTIE . 3.003% 18,193.74 9,096.87
3N KIMMEL - BETTIUS 3.025% 18,327.02 9,163.64
38 MULVIHILL 3.025% 18,927.02 9,763.51
4N SPENCER 3.047% 18,480.34 9,230.16
43 POLOKOFF 8.047% 18,460.31 9,230.16
5N DUBROW 3.069% 18,593.66 8,296.80
55 BOINIS 3.069% 18,593,60 9,296.80
ON DICK 3.091% 18,726.89 9,363.44
6s JEELOF 3.091% 18,726.89 9,363.44
iN KALLMAN 3.113% 18,860.17 9,430.09
i$ SOBEL 3,113% 18,860.17 9,430.09
8N GRAVES 3.135% 18,993.46 9,496.73
8S ANDERSON . 3.135% 18,993.46 9,496.73
QN HILLENBRAND 3.187% 19,126.75 9,563.37
9S HILLENBRAND 3.157% 19,126.75 9,563.37
10N TEICH 3.180% 19,266.09 9,633.05
10S POLK 3.180% 19,266,098 9,633.05
TiN SUGAR 3.202% 19,399,338 9,698.69
118 SUGAR 3.202% 19,399.38 __. 9,699.69
12N DESHIELDS 3.224% 19,632.67 9,766.33
128 ACKERMAN 3.224% 19,532.67 9,766.33
14N [LEVINE 3.268% 19,799.24 9,899.62
148 KATZ 3.268% 19,789.24 9,899.62
__15N SHARLIN 3.312% 20,085.82 10,032.91
158 VAN WINKLE 3.312% 20,085.82 10,032.94
_ 16N DOSHI 3.356% 20,332.39 10,468.20
"168 DOSHI 3.356% 20,332.39 10,166.20
17N KULLY 3.533% 21,404.75 10,702.38
178 PAINO 3.533% 21,404.75 10,702.38
TOTAL 100.900% $605,852.00 $302,926.00

 
 

750 SOUTH OCEAN BOULEVARD « BOCA RATON, FLORIDA 33432
Telephone: 664-298-9122 + Facsimile: sut-ane-ss4g

September 7, 2016

To All Unit Owners:

Enclosed is a Special Assessment Notice plus spreadsheets on the various methods of

payment approved by the Board of Directors at the Speciai Meeting of the Board of
Directors on August 24, 2016.

As you can see, you will have three (3) options:
L. payment in full on September 15, 2016

2. two equal payments ~ one on September 15, 2016 and the second on February 15, 2047

3. quarterly installments starting on September 15, 2016 and each quarter thereafter —
December 15, March 15 and June 15, for eleven (11) years with 4.09% Interest

Please notify me of your payment preference by September 12", and I will send you the
corresponding invoice for payment.

Should you have any questions, please contact me at the management office:
(561) 395-9122.

Sincerely,

Ann Lattanzio, CAM
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 13 of 23

NOTICE OF SPECIAL MEETING OF THE BOARD OF DIRECTORS OF
— A SE LING OF THE BOARD OF DIRECTORS OF

SABAL RIDGE APARTMENT ASSOCIATION, INC.
A Special Meeting of the Board of Directors of Sabal Ridge Apartment Association, Inc, will be held on
Wednesday, August 24, 2016, at 5:00 P.M. EDT, in the Sitting Room of the Sabal Ridge Apartments
Condominium lecated at 750 South Ocean Boulevard, Boca Raton, Florida 33432, for the purpose of (1)
considering the adoption of a Special Assessment of $ 6,530,000.00 (plus interest on the loan with Bank
of America, such Interest rate to be determined as of the date of the closing of the loan which is for a
term of eleven (11} years) for (a) replacement of garage celling/parking deck slab and repair, restoration
or replacement of related areas, (b) modernization of the mechanical systems of the two (2) elevators
and renovating the interior of the cabs of the elevators, (c) first floor and garage lobby renovations, {d)
replacement of bullding tower exterior resident storage units, (e) engineering and architectural costs
related to the slab replacement project, (f) repayment of the loan with Bank of America being entered
into by the Association with respect to the foregoing described projects, and (2) considering the

approval of pledging or assigning the Special Assessment as colfateraf for the loan with Bank of America
and approval of the loan and loan documents.

AGENDA

 

bp

Call te Order:

2. Establishment of a Quorum;

Proof of Notice of Meeting: Posted and sent First Class Mail to all Unit Owners ~ August 9, 2016;

4, Consideration of adoption of a Special Assessment of Six Million Five Hundred Thirty Thousand
Dollars ($ 6,530,000.) plus Interest on the eleven (11) year loan from Bank of America (such interest
rate to be determined at the time of closing of the loan) for (1) the replacement of the garage

ceiling/parking deck slab and the repair, restoration or replacement of related areas,

(2} modernization of the mechanical systams of the two (2) elevators and renovating the interiors of
the cabs of the elevators, (3) first floor a

nd garage lobby renovations, (4) replacement of the

building tower exterlor resident Storage units, (5) engineering and architectural costs related to the
slab replacement project, (6) repayment of the joan with Bank of America being entered into by the
Association with respect to the foregoing described projects, If adopted, each unit in the Sabal
Ridge Apartments Condominium will be assessed Its share of the Special Assessment pursuant to
the provisions of the Declaration of Condominium and the Board of Directors will determine the

" amount(s) and due date or dates for the payment of such Special Assessment based upon which

owners either elect to pay their share in a iump sum payment or in installments over the course of

the Association’s loan with Bank of America (such installments to include the owner's share of
interest on the loan).

Consideration of approving the pledging/assigning of the Association's right, title and interest to
the above described Special Assessment as collateral for the loan with Bank of America, and
approval of borrowing up to $ 6,530,000.00 fram Bank of America with respect to the Special
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 14 of 23

Notice of a Special Meeting of the Board of Directors of
Sabal Ridge Apartment Association, Inc. to be held August 24, 2016

Page Twa

Assessment projects and the loan documents related thereto (Closing Statement, Compliance

Certificate, Loan Agreement, Officers Certificate, Promissory Nota, Security Agreement and UCC
Financing Statement Form),

‘
6. Adjournment

Dated: August 8, 2016 Sabal Ridge Apartment Association, Inc.

By:

 

Douglas P. Dick, President
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 15 of 23

IDGE APARTMENT ASSOCIATION INC
o.

8/16/2016

 
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 16 of 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo'ses'pars 00’ Fri '8e/$ oo'seo'6L Les %000°00) WLOL
99°615'9 £9°9/0'92 G4'999'992 WlESS INNVINaS Sil
99°619'9 €9°8/0'9z 62°999'99z RWEETE ATINA NZ-
EO S6L'9 Lied be S66 ZZ GES lHsod Sob
‘le0°S6L'9 bE 222 be G6'v6y'72Z %OGC'E IHSOd NOL
ES LLL'S oe lpr'pe b2°2e6 892 MELEE STANIM NYA SSI
ee"bit'a SO Lyr re Le°ez6'89c WELLES NITHVHS NSL
__ P9'0E0'9 S922) ve 29°6re'59 %B9z'E Z1Wy Sri
po'oco's Go'Zzh be 29° 6FS'G9Z %BO7E SNIAB1 N¥E
tP'6PE'S QL IBL'CZ €O'LLL'92 Yves S NVAYaMOV Soi
Pr 6rE'S 9216282 £0112 19 YEE E Sa7siv#sad NZL
¥3'806'S Zege9"ez L2°068 692 %Z0e's wvons SLE
v8°806'9 LE°GE9'Sz 12066692 %c0eS yvons NEL
¥e'eg9's 96 Zlr'ez 6e' 07 8Sz %09L'e Widd SOL
¥e'999'¢ 96 ClF'Sz 6€'P0z'89z. WOBL ES HOLL NOL
09'Sze's Loene &¢ 88986 992 WLGL'E ONVYSNSTIUH S6
09°Sz9'9 be e0e ez ge’98e 997 %IGLS ONVHENaTIH Né
02'°S8Z'S +2'OFL EZ 95'095'Psz %GEL'E NOSHaCNY $8
ocses's LP Onl ez 95°099'P9¢ SELES SAAVHO Ne
Lo rrL'S evei6 22 ve yOl'eSz ELLE Tag0s SZ
Loep2'S ey ele cc po F9L'2Sz WELLES NVIATIVH NZ
LO'02'S £0'913'22 26116 062 %L60°E A013 $9
LO'POL'S £0918 2 76°16 062 %L60°C Mold NO
Lp'e9g'g p9'eso'ez 09°61 '6yz %690°S SINIOd sg
L¥'E99'9 POESI ce 09.6! 'BrZ %E90'S AAONSsNA Ng
L3°2o's Se L6r ez so S0r' Fe LPO ASONOIOd SV
Le°ceo's Ge L6Pr'oe 82°50‘ Le RLS YAONAdS Nv
Le729s'S 9g 8ce'oe 96°819'S¥Z %GZ0'E THHIATON Se
be ceg's 9g'eze‘ez 98°819'Sbz %IZO'S smLiag N&
Co L79's 9r'SOL'Zz v9 ces'erz *SOO'S FLLSOd Se
eo’ Lea's oF 99L'Ze yO'ZER' Che %E00'°S 44NHs NZ
69°SS2'S PESZO'LS OZ Lre' LEZ YBraZ AdOd Sl
LLZIL'S vr OL Zh LL Oz9'6St %eEL'L Ady wavs NL
ATHALYWNOD TWONNY SUVaA NAAR
#
LNFINSSSSSYV SONVNELNIVE IN30uNad SINVN UND
| “Widads | 4.02 ‘SL NagWsAOFC NG
LSSYALLNI %60'7 HLM 9102 “bz LENONY GAAOUddY LNAWSSASSY TvldadS JO 7 INdaHoS

 

 

 

 

 

 

|

ON! NOLLVIDOSSY INAVLLavdy Jodie Ivavs

 

 
f 23
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 170

SABAL RIDGE APARTMENT ASSOCIATION, INC,
BOARD OF DIRECTORS MEETING
MARCH 1, 2019 S115 PM EST
A SPECIAL ASSESSMENT WILL SE CONSIDERED

A Special Maeting of the Board of Directors of Sabal Ridge Apartment Association, Inc. will be held on
Friday, March 1, 2019, at 5:15 PAA, EST or Immediately following the Annual Meeting, In the Sitting

Room of the Sabal Ridge Apartments Condominium located at 750 South Ocean Bou!

evard, Boca
Raton, Florida 33433, for the purpose of considering the adoption of a Special Assessment of

$3,494,567.74 to complete: (a) replacement of garage celling/parking deck slab and repair, restoration
or replacement of related areas, (b} modernization of the mechanical systems of two (2) elevators and
renovating the interior of the cabs of the elevators, {c) first floor and Barage lobby renovations including
wall and floor tile, wail coverings and furniture, {d) insta ling porcelain pavers on the east dacks , (e)
engineering and architectural costs related to the slab replacement project, (f) landscaping replacement
and upgrades, (g} installing concrete pavers in the drive and parking areas to the front of the building,
(h) refurbish pool, (i) replace exterior lights, ({) construction administration, (k) replacement of A/c
piping tm the garage, (I) replace A/C heat exchanger and well pumps, (m) salt-water well repair, (n} gym

equipment, (o} garage overhead roll-up door, (p) upgraded Sacurity system and cameras, (q} outdoor
kitchen, and other Items as required to complete these projects.

AGENDA
4, Call to Order;

2. Establishment ofa Quorum;

3. Proof of Notice of Meeting: Posted and sent First Class Mail to all Unit Owners — February 13, 2019;

4. Consideration of adoption of a Special Assessment of Three Million Fo
Thousand Five Hundred Sixty-Seven Dollars and 74 Cents ($ 3,494,567
replacement of the garage celling/parking deck slab and repair,
related areas, (b) modernization of the mechanical systems of twa (2} elevators and renovating the
interiors of the cabs of the elevators, (c} first floor and garage lobby renovations Including wall and
floor tile, wall coverings and furniture, (d) Installing porcelain pavers on the east decks, (e)
engineering and architectural costs related to the slab replacement project, (f} landscaping
replacement and Upgrades, (e) Installing concrete Pavers in the drive and parking areas to the
front of the bufiding, (h} refurbish pool, (i) replace exterior lights, (j) construction administration, (k}
replacement of A/C piping in the garage, (I) replace A/C heat exchanger and well pumps, (m)
salt-water well repatr, (n) gym equipment, (0) garage overhead roll ap door, (p) upgraded security
system and cameras, (q) outdoor kitchen, and other items as required to complete these projects
(please see budget attached). These costs are over and above those Included and anticipated by the
Annual Budget. If adopted, each unit in the Sabal Ridge Apartments Condominium will be assessed

ant to the provisions of the Declaration ef Condominium

ur Hundred Ninety-Four
»74) to complete: (a}
restoration or replacement of
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 18 of 23

Board of Diractors Meeting

March 1, 2019 ~5:15 PM or immediately following the Annual Meeting
A Special Assessment Will Be Considered
Page Two

(please sea unit breakdown attached), The due date for this lump sum payment will be
April 15, 2019,
Review/Discussion/Motton

5S. Adjournment

Dated: February 13, 2019

  

By: | AA" Nag te
Peter Kallman, President
Case 0:21-cv-60456-WPD Document 10-1

   

 

 

Entered on FLSD Docket 04/21/2021

  

 

‘Budgeg
Gonatnuction Cost Rese Contract For Garage 4,960,163.00
POCO #1 Roll Up Boor - $ eee
PCCO 82, #6, #14, 899 Anda BOapA, diforing flatd conditfans § $14,451.00
POCO #4 Additions! pouts 3 88,248.45
BOCO #18, #21, 928 Lendscane and onadit & 202,278.84
POCO #8 Poroalain pavers and slabs at eat deck and pool deck “38 62,282.54
Posse Gane? Satna pnd Teplsce conduit $ 62,057.80
- $ 163,456,00
* POCO #10 Garage level replacement of storm draln tines 3 8a.028.48
POCO #11 ADA Ramp & Raling aie Raliing upgrade at West crash wall 3 59,473.08
POCO #4 Fancing, FPL Vault, Water plo repair § 49,008,90
POCO #82 Porte Gochare H Beam, Agi toby deo light botlande’ Boo! Ht inetalt § 34,038.48
Direst Purchate outrage lights . 3 701,600.00
Other POOO's a 180,401.98
Subtotal Han? Casts $ 840046847
Grech 7 ERD, Shared Savings Contingency $ ,000

Gredk.2 EBL Suyoutaavings ¢ (118,988.40)
._ fillowances Remeints, , 67,003.00)
‘ neg oe Gar OT

Sot Goate
EBL F, Sarvicas, $ 72,812.00
V8 Architentural Group $ 228,000,00
Construction Administration {V3} § 18,172.06
Structural Engineer (Threshold inspactions) % 322,000,099
Meterial Testing 5 Surveyor Aviron & Associates, inc, & 8,580,00
Geosonics -nelande monitoring & 68,027.00
Owners Construction § 180,000.08
Legal, Bonds, Pemit Faas g 217,510.00
Valet s 98,088.00
Bank Charges g 39,403,00
Land PlannanChatlie Putman $ 48,000.00

 

Aciditional intra
Feplaca A/C piping
aie AVAG Gong tower

‘AG pumps and continganny
Refurbieh Pool

Conterne wel par El ora

ic

Outioor kichen & Retaining wal ;
Elovator .

Hieinionance Heme

  

§ 43,000.00
g 76,000.05
$ 100,005,60
§ 68,274.00
& 108,080,50
8

$

3

 

 

 

Daal
Fumiture, wall ang ftcor tile, and wall coverings
Gym Equipment
Cloaaty

= $0,006,066
$ 67,000.00
3 240,000,008
. + 36,000,00

 

 

 

TOTAL Borrowed from Benk $ — 8,500,000,00
Interest 30 2BH noD.o0

Special Avsesmmant@ia] 3 80,000.08
Asgornmant March 2098 850,882,00

Acciona) Work § 8,404, 567.74

Page 19 of 23

ate ceen neers Fete ne tat
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 20 of 23

RIDGE APARTMENT ASSOCIATION ING "

60,176.

a4
104,941.87
1
105,710.67
1

3.1
3.1

3.136%
135%
3.
1

 
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 21 of 23

March 16, 2012

RE: Special Assessment
Hurricane Impact Resistant Window and Door Project

To All Sable Ridge Unit Owners:

As many of you are aware, after extensive work on the part of the board of directors, we closed

our $ 2.M loan with Bank of America on March 9", allowing us to fund the hurricane impact
resistant window and door project.

The loan closed at a tate of 3.49% - lower than the rate the bank originally quoted,
Thave enclosed two schedules for the payment of the special assessment for your unit.

The first is for a cash payment to the Association. If you are taking this option, payment
would be due, in full, on April 15,2012. Please advise me by April 1 and I will send
you an invoice for the payment of this amount.

The second option includes financing over a seven year period, Payments would be due
quarterly, but on the 15" of the month. The first payment would be also be due on

April 15, 2012. Invoices will be sent April 1®.

I will need to meet with a representative of each unit prior to the start of the project to determine
What preparation will be needed. Not all window treatments will have to be removed, it depends
on how and where they are installed. For example, on interior shutters, most of the time, the

frame is back far enough that we only need to remove the shutter panels, and can leave the frame
in place,

We will need to clear an area approximately four to six feet in front of the window or door they
are installing. All fragile items should be removed if they are in front of an opening, even if they

are further back, The openings are, of course, subject to wind gusts. Artwork that is in the
general vicinity should also be removed.

Please contact me whenever you are ready, and I will be happy to meet with you to discuss the
specifics of your apartment. I do have information on a company that has worked with unit
owners in several of the hi-rises along the beach when they were preparing for window projects.

They took down window treatments, moved and rehung artwork, etc. This preparation would be
a unit owner expense,

Special Assessment - Window and Door Project
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 22 of 23

March 16, 2012
Page Two

Some general project information: Windows and doors will be brought up on swing stations on
the outside of the building. Work crews wil! be both inside and outside your apartment, The
walkway from your front door to the window or door they are working on will be covered. In
some cases, 4 plastic wall will be erected in front of the opening to protect the interior of your
unit. We will have a security guard with the crew whenever they are in your unit, and I will also
be in the unit and inspecting their work several times each day. Our engineer, Willy Cook, from
Bromley-Cook, will be doing periodic inspections and water tests.

As to the time frame, right now we expect the project to start around the beginning of June.
Fenexpert USA, our contractor, will have two crews here, and each should complete a unit per

week. When the start date gets closer, and I have a more definite schedule, I will be able to give
you an idea of when they will be in your apartment.

Should you have any questions, please contact me at the management office: (561) 395-9122,

Sincerely,

Ann Lattanzio
Community Association Manager
Case 0:21-cv-60456-WPD Document 10-1 Entered on FLSD Docket 04/21/2021 Page 23 of 23

 

SABAL. RIDGE APARTMENT ASSOCIATION INC

|

| |

 

SCHEDULE OF SPECIAL ASSESSMENT FOR WINDOW AND DOOR REPLACEMENT WITH 3.49% INTEREST .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DUE JANUARY 45, 2019 |” SPECIAL |
UNIT NAME PERCENT MAINTENANCE ASSESSMENT BUDGET
;
: SEVEN YRS. ANNUAL QUARTERLY
iN __|SABAL RIDGE 1.722% 38,867.78 5,552.55 7,388.14] NIA
1S [POPE 2.848% 64,283.06 9,183.32 2,205.83
2N___{SHUFF 3.003% 67,781.61 0,683.11 2,420.78
28 __(DOSTIE 3.003% 67,781.61 9,683.11 2,420.78
3N {KIMMEL 3.025% 68,278.18 9,754.05 2,438.51 [paid
38___ |[MULVIHILL 3.025% 68,278.18 9,754.05 2,438.51 [paid
4N__|LANE 3.047% 68,774.75 9,824.99 2,456.25 |paid
48 |POLOKOFF 3.047% 68,774.75 9,824.99 2,456.25] paid
5N ___[DUBROW 3.069% 69,271.82 9,895.93 2,473.98 | paid
5S __ {BUCK 3.069% 69,271.32 9,895.93 2,473.98 |paid
6N” DICK 3.091% 69,767.89 9,966.87 2,491.72
65 __|STEINMETZ 3.091% 69,767.89 9,966.87 3,491.72 |paid
7N___|KALLMAN 3.113% 70,264.46 70,037.81 2,509.45 [paid
78 |SOBEL 3.113% 70,264.46 10,037.81 2,509.45 paid
6N___ [GRAVES 3.135% 70,761.03 10,108.74 2,627.19|paid
8S __|ANDERSON 3.135% 70,761.03 10,108.74 2,527.19
ON _|HILLENBRAND 3.157% 74,257.59 10,179.68 2,544.92 |paid
9S HILLENBRAND 3.187% 71,257.59 10,179.68 2,544.92 |paid
TON __{TEICH 3.180% 71,776.73 {0,253.85 2,563.46
408___—*|POLK 3.180% 71,776.73 10,253.85 2,563.46
TiN [SUGAR 3.202% 72,273.30 10,324.78 2,581.20 [paid
TiS SUGAR 3.202% 72,273.30 10,324.78 2,581.20 |paid
42N _|DESHIELDS 3.224% 72,769.87 10,395.72 2,598.93
123 ACKERMAN 3.224% 72,769.87 40,395.72 2,598.93 [paid
44N {LEVINE 3.268% 73,763.01 10,537.60 2,634.40 [paid
148___ [KATZ 3.268% 73,763.01 10,537.60 2,634.40 [paid
{5N_|SHARLIN 3.312% 74,156.15 10,679.48 2,669.87
468 [SUGAR 3.312% 74,756.15 10,679.48 2,669.87 [paid
16N___[DOSHI 3.356% 75,749.28 10,821.35 2,705.34 |paid
168 ___[DOSHI 3.356% 75,749.28 10,821.35 2,705.34 (paid
17N__(KULLY_ 3.533% 79,744.40 11,392.09 2,848.02 |paid
478 __ (SERRIANNI 3.533% 79,744.40 11,392.09 2,846.02 [paid
TOTAL 700,000% $2,257,130.00 $322,448.00 $80,612.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
